PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Pri or to Ori ginal Expiration Date




                                   UNITED STA TES DISTRICT COURT
                                                FOR THE
                                  EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                  Crim. No. 4:16-CR-17-lH

BENJAMIN F. STANCIL

         On September 14, 2016, the above named was placed on probation for a period of 36 months. The
offender has complied with the rules and regulations of probation and is no longer in need of supervision.
It is accordingly recommended that the offender be discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Robert L. Thornton                                Isl C. Lee Meeks, Jr.
Robert L. Thornton                                    C. Lee Meeks, Jr.
Supervising U .S. Probation Officer                   U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5105
                                                      Executed On : July 24, 2019


                                             ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        r'f ~        .J.
                                    day of __
                                               '.&_
                                              _J_ T+------' 2019 '·
